UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    TRUSTEES FOR THE MASON TENDERS DISTRICT
    COUNCIL WELFARE FUND, PENSION FUND,
    ANNUITY FUND AND TRAINING PROGRAM FUND,
    JOHN J. VIRGA, and ROBERT BONANZA,
                                                                     18 Civ. 6563 (KPF)
                               Petitioners,
                                                                  OPINION AND ORDER
                               -v.-

    PM CONTRACTING COMPANY, INC.,

                               Respondent.


KATHERINE POLK FAILLA, District Judge:

        Trustees for the Mason Tenders District Council Welfare Fund, Pension

Fund, Annuity Fund and Training Program Fund (the “Funds”), and Robert

Bonanza, the business manager of the Mason Tenders District Council of

Greater New York (together with the Funds, “Petitioners”), 1 commenced this

action on July 20, 2018, petitioning the Court pursuant to Section 301 of the

Labor Management Relations Act of 1947 (the “LMRA”), as amended, 29 U.S.C.

§ 185, to confirm and enforce an arbitration award (the “Award”) issued against

Respondent PM Contracting Company, Inc. The motion is unopposed:

Respondent did not appear in the underlying arbitration and has not appeared

before this Court. For the reasons set forth below, Petitioners’ motion is

granted in full.




1       The remaining Petitioner, John J. Virga, does not join in the instant motion. However,
        his absence does not affect the Court’s analysis.
                                    BACKGROUND 2

A.    Factual Background

      This case arises from Respondent’s alleged breach of a collective

bargaining agreement with Petitioners: the 2014-2018 Collective Bargaining

Agreement Between the Building Contractors Association, Inc. and the Mason

Tenders District Council of Greater New York (the “CBA”). (Pet’r 56.1 ¶¶ 8, 10,

17). At issue in this case, the CBA “binds BCA members’ employers like

[Respondent] to the written terms and conditions of the Funds’ Trust

Agreements and by any rules, regulations or By-Laws adopted by the Trustees

of the Funds to regulate said Funds.” (Id. at ¶ 8). In turn, the Trust

Agreements provide that, “if an Employer fails to make required contributions

to the Funds … the Trustees have the option of commencing proceedings to

enforce the Employer’s obligations through arbitration.” (Id. at ¶ 9). What is

more, pursuant to the Trust Agreements, “in any action for unpaid

contributions commenced by the Trust Fund, the Employer shall pay to the

Funds all unpaid contributions due and payable, interest on such unpaid

contributions, interest on the unpaid contributions as and for liquidated

damages and all attorney’s fees and costs of the action.” (Id. at ¶ 10).




2     The record references in this Opinion are taken from Petitioners’ Local Civil Rule 56.1
      Statement of Material Facts Not in Issue (“Pet’r 56.1” (Dkt. #13)), and from various
      exhibits to the Declaration of Haluk Savci (“Savci Decl.” (Dkt. #12)). Citations to
      Petitioners’ Rule 56.1 Statement incorporate by reference the documents cited therein.
      Where facts stated in the Rule 56.1 Statement are supported by testimonial or
      documentary evidence, the Court finds such facts to be true. See S.D.N.Y. Local
      Rule 56.1(c)-(d).

                                             2
      The dispute giving rise to the instant litigation arose after the Funds

discovered that Respondent had failed to pay benefit contributions on behalf of

its covered employees for the work period January 1, 2017, through May 31,

2017, in violation of the CBA. (Pet’r 56.1 ¶ 14). The Funds’ shop steward

records and pay stubs for that period indicated work hours performed and

recorded for which corresponding benefit contributions had not been made to

the Funds. (Id.).

      On June 21, 2017, the Funds served a notice and demand for arbitration

on Respondent. (Pet’r 56.1 ¶ 14). On June 26, 2017, the CBA-designated

arbitrator (the “Arbitrator”) sent a certified letter to the parties scheduling a

hearing for July 19, 2017. (Id. at ¶ 15). Respondent signed for the letter on

June 28, 2017. (Id.). On July 19, 2017, the Arbitrator held a hearing, at

which no one appeared on behalf of Respondent. (Id. at ¶ 16). At the hearing,

the Funds submitted evidence in support of their claim:

             The Funds introduced Shop Steward Reports and Pay
             Stubs for the period of 01/01/17 – 5/31/2017. (F-3) It
             also introduced the current Funds’ Deficiency Report,
             as of 07/17/17 (F-4), that lists claimed fringe benefits
             of $33,752.43, dues and PAC of $2,391.43, and current
             interest of $522.80, for a total of $36,666.35 owed.

(Award 1). The shop steward reports submitted by the Funds detailed that,

during the relevant period, Respondent employees had worked 1,107 hours for

which no corresponding payments had been remitted to the Funds. (Pet’r 56.1

¶ 17). An accompanying Deficiency Report from the Funds calculated that

Respondent had failed to pay $33,752.34 in contributions. (Id.).



                                          3
      On July 22, 2017, the Arbitrator issued his award, ordering Respondent

to pay the Funds a total of $39,111.95, comprising $33,752.34 in delinquent

fund contributions; $2,391.43 in delinquent dues and PAC contributions;

$522.80 in current interest; $1,045.60 in liquidated damages; $500.00 in legal

fees; and $900.00 in arbitration costs. (Pet’r 56.1 ¶ 18).

B.    Procedural Background

      On July 20, 2018, Petitioners filed a Petition to Confirm an Arbitration

Award, requesting that this Court confirm the award in full. (Dkt. #1). By

Order dated October 15, 2018, this Court directed Petitioners to move for

confirmation of the Award by submitting a motion for summary judgment on or

before November 12, 2018, in accordance with Rule 56 of the Federal Rules of

Civil Procedure and Rule 56.1 of the Local Rules of the United States District

Courts for the Southern and Eastern Districts of New York. (Dkt. #9). The

Court’s Order further provided that Respondent’s opposition, if any, would be

due on December 13, 2018, and Petitioners’ reply, if any, would be due on

December 28, 2018. (Id.).

      In response to this Court’s Order, on November 9, 2018, Petitioners filed

a motion for summary judgment and supporting papers. (Dkt. #11-14).

Respondent did not file an opposition to Petitioners’ motion for summary

judgment.




                                        4
                                       DISCUSSION

A.    The Court Confirms the Arbitration Award

      1.     Applicable Law

      “The LMRA establishes a federal policy of promoting ‘industrial

stabilization through the collective bargaining agreement,’ with particular

emphasis on private arbitration of grievances.” Nat’l Football League Mgmt.

Council v. Nat’l Football League Players Ass’n, 820 F.3d 527, 536 (2d Cir. 2016)

(quoting United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S.

574, 578 (1960)). 3 Accordingly, judicial “review of an arbitration award under

the LMRA is … ‘very limited.’” Id. (quoting Major League Baseball Players Ass’n

v. Garvey, 532 U.S. 504, 509 (2001) (per curiam)). “[U]nless the award is

procured through fraud or dishonesty … the arbitrator’s factual findings,

interpretation of the contract[,] and suggested remedies” are binding on the

reviewing court. Trs. of the N.Y.C. Dist. Council of Carpenters Pension Fund v.

High Performance Floors Inc., No. 15 Civ. 781 (LGS), 2016 WL 3194370, at *2

(S.D.N.Y. June 6, 2016) (first alteration in original) (internal quotation marks

omitted) (quoting Local 97, Int’l Bhd. of Elec. Workers, A.F.L.-C.I.O. v. Niagara


3     The LMRA, not the Federal Arbitration Act (the “FAA”), governs this Court’s review of
      Petitioners’ motion to confirm. “[I]n cases brought under Section 301 of the [LMRA] …
      the FAA does not apply.” Coca-Cola Bottling Co. of N.Y. v. Soft Drink & Brewery Workers
      Union Local 812 Int’l Bhd. of Teamsters, 242 F.3d 52, 53 (2d Cir. 2001). And
      Section 301 of the LMRA “serves as the foundation for a substantive body of federal law
      that is ‘analytically distinct from the [FAA].’” 1199 SEIU United Healthcare Workers E. v.
      Lily Pond Nursing Home, No. 07 Civ. 408 (JCF), 2008 WL 4443945, at *3 (S.D.N.Y.
      Sept. 29, 2008) (quoting Westerbeke Corp. v. Daihatsu Motor Co., 304 F.3d 200, 221 (2d
      Cir. 2002)). Nonetheless, “the FAA is useful as a source of principles to guide the
      development of law under LMRA § 301 … particularly [ ] in the context of a petition to
      confirm or vacate an arbitration award.” Id. Both statutes call for courts to be
      “extremely deferential” when reviewing arbitration awards. Supreme Oil Co. v. Abondolo,
      568 F. Supp. 2d 401, 405 (S.D.N.Y. 2008).

                                              5
Mohawk Power Corp., 196 F.3d 117, 124 (2d Cir. 1999)), reconsideration

denied, 2016 WL 3911978 (S.D.N.Y. July 15, 2016).

      A court may not “review the arbitrator’s decision on the merits despite

allegations that the decision rests on factual errors or misinterprets the parties’

agreement, but” instead may “inquire only as to whether the arbitrator acted

within the scope of his authority as defined by the collective bargaining

agreement.” Nat’l Football League, 820 F.3d at 536. A reviewing court’s “task

is simply to ensure that the arbitrator was ‘even arguably construing or

applying the contract and acting within the scope of his authority’ and did not

‘ignore the plain language of the contract.’” Id. at 537 (quoting United

Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38 (1987)). “As

long as the award ‘draws its essence from the collective bargaining agreement

and is not merely the arbitrator’s own brand of industrial justice,’ it must be

confirmed.” Id. (quoting Int’l Bhd. of Elec. Workers, Local 97 v. Niagara Mohawk

Power Corp., 143 F.3d 704, 714 (2d Cir. 1998)).

      Thus, “[c]onfirmation of a labor arbitration award under LMRA § 301 is a

summary proceeding that merely makes what is already a final arbitration

award a judgment of the Court.” Trs. for the Mason Tenders Dist. Council

Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v. Odessy

Constructioncorp, No. 14 Civ. 1560 (GHW), 2014 WL 3844619, at *1 (S.D.N.Y.

Aug. 1, 2014) (internal quotation marks omitted) (quoting N.Y. Med. Ctr. of

Queens v. 1199 SEIU United Healthcare Workers E., No. 11 Civ. 4421 (ENV)

(RLM), 2012 WL 2179118, at *4 (E.D.N.Y. June 13, 2012)). “When a petition to

                                        6
confirm an arbitration award is unopposed, courts should generally treat ‘the

petition and accompanying record ... as akin to a motion for summary

judgment.’” Id. at *2 (omission in original) (quoting D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006)). “Thus, like unopposed summary

judgment motions, unopposed confirmation petitions ‘must fail where the

undisputed facts fail to show that the moving party is entitled to judgment as a

matter of law.’” Id. (quoting D.H. Blair & Co., 462 F.3d at 110).

      2.    Analysis

      Viewed in light of the LMRA, the undisputed facts of this case make plain

that the Court must confirm the Award. The CBA required Respondent to pay

contributions to the Funds on behalf of its covered employees. (Pet’r 56.1

¶ 18). In addition, the CBA entitled Petitioners to pursue arbitration if

Respondent failed to make the required contributions, and the CBA and the

Trust Agreements specified the categories of damages that Petitioners could

recover in such circumstances. (Id. at ¶ 9).

      Petitioners determined, based on shop steward records and pay stub

data, that Respondent had failed to make the required contributions to the

Funds for the work period January 1, 2017, through May 31, 2017. (Pet’r 56.1

¶ 14). Petitioners filed a Demand for Arbitration, and served Respondent with

the Notice of Hearing. (Id.). On the basis of the CBA and the substantial

evidence presented to the Arbitrator, which evidence included pay stubs, shop

steward reports, and an accompanying Deficiency Report from the Funds, the

Arbitrator found that Respondent “owes delinquent fringe benefits and

                                        7
associated items as detailed in the most recent Deficiency Report.” (Award 2).

The Arbitrator rendered a written decision directing Respondent to pay a total

amount of $39,111.95. (See id.).

      Put simply, the Arbitrator properly construed and applied the CBA when

it issued the Award. The LMRA, in turn, requires the Court to confirm the

Award.

                                 CONCLUSION

      For the reasons set forth above, Petitioners’ motion for summary

judgment to confirm the Award is GRANTED. The Clerk of Court shall enter

judgment for Petitioners and against Respondent in the amount of $39,111.95.

Post-judgment interest will accrue at the statutory rate pursuant to 28 U.S.C.

§ 1961. To the extent that such recovery is authorized under the relevant

agreements, Petitioners’ counsel is directed to submit any requests for

attorney’s fees and costs incurred in bringing the instant action on or before

May 3, 2019.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated:      April 10, 2019
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        8
